DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             AMIN CHAGANI,
                               Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-303

                         [December 6, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara R. Duffy, Judge; L.T. Case No. 07-14504CF10A.

  Jason B. Blank of Haber Blank, LLP, Fort Lauderdale, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Kimberly T.
Acuna, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY, JJ., and CARACUZZO, CHERYL, Associate Judge, concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.